Title: To James Madison from Baron von Steuben, 27 April 1792
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, Baron von
To: Madison, James


Letter not found. 27 April 1792. Acknowledged in JM to Steuben, 2 May 1792. Described in American Art Association Catalogue, “President Madison’s Correspondence from … the Notable Collection of … Frederick B. McGuire,” 26 Feb. 1917, item 142. Written in French. Mentions his bounty lands in Kentucky, his negotiations with Gov. Henry Lee of Virginia for land patents, and the kindness shown by JM to Steuben.
